Vanloan v Roe (2022 NY Slip Op 04474)





Vanloan v Roe


2022 NY Slip Op 04474


Decided on July 8, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, NEMOYER, AND BANNISTER, JJ.


423 CA 21-01447

[*1]SHIRLEY VANLOAN, PLAINTIFF-RESPONDENT,
vCARRIESUE ROSIE ROE, DAVID PAUL JACKSON, VW CREDIT LEASING, LTD., DEFENDANTS, AND COLLEEN ANN BOHEN, DEFENDANT-APPELLANT. 


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (EMILY M. COBB OF COUNSEL), FOR DEFENDANT-APPELLANT AND DEFENDANT VW CREDIT LEASING, LTD.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (WILLIAM P. MOORE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
LAW OFFICES OF ROTHENBERG & BURNS, GARDEN CITY (MITCHELL E. PAK OF COUNSEL), FOR DEFENDANTS CARRIESUE ROSIE ROE AND DAVID PAUL JACKSON.

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered October 1, 2021. The order denied the motion of defendants Colleen Ann Bohen and VW Credit Leasing, Ltd., insofar as it sought summary judgment dismissing the complaint and all cross claims against defendant Colleen Ann Bohen. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 1, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 8, 2022
Ann Dillon Flynn
Clerk of the Court